Citation Nr: 0007177	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-00 493A	)	DATE
	)
	)

THE ISSUE

Whether there was clear and unmistakable error in the June 9, 
1977 Board of Veterans' Appeals (Board) decision which denied 
entitlement to a total rating due to individual 
unemployability or in the August 22, 1994 Board decision 
which granted an effective date of September 23, 1985 for the 
award of a total disability evaluation due to individual 
unemployability.


REPRESENTATION
Moving Party Represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.

The veteran's motion does not specifically identify the Board 
decisions involved but asserts that VA should have rated him 
as totally disabled since 1975.  This allegation touches on 
two Board decisions: one in June 9, 1977, as argued by the 
representative, and the August 22, 1994 Board decision, which 
granted an earlier effective date of September 23, 1985 for 
the award of a total disability evaluation due to individual 
unemployability.  

The Board does not discern any motions as to other issues 
considered by the Board in 1977 or 1994.  

This matter comes before the Board on a motion from the 
claimant, who lives in the jurisdiction of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In May 1998, the Board notified the veteran that his motion 
for reconsideration of the Board's 1994 decision had been 
denied.  

In March 1999, the veteran was provided with a copy of the 
regulations pertaining to clear and unmistakable error (CUE) 
in Board decisions.  


FINDINGS OF FACT

1.  The June 1977 Board decision had found that entitlement 
to a total rating based on individual unemployability was not 
warranted.  

2.  The June 1977 Board decision was supported by the 
evidence of record at the time.  

3.  The August 1994 Board decision had found that an 
effective date earlier than September 23, 1985 for the award 
of a total rating due to individual unemployability was not 
justified.

4.  The August 1994 Board decision was supported by the 
evidence of record at the time.  

5.  The appellant has alleged that the evidence of record at 
the time of the June 1977 Board decision had demonstrated 
entitlement to a total rating due to individual 
unemployability.  

6.  The veteran also argued that the evidence of record at 
the time of the August 1994 Board decision had demonstrated 
entitlement to a total rating due to individual 
unemployability prior to September 23, 1985, noting that the 
Social Security Administration had found him disabled as of 
1975.

7.  The veteran's motion presents simple disagreement as to 
how the facts were weighed or evaluated in the 1977 and 1994 
Board decisions.  

8.  The veteran' motion has not set forth clearly and 
specifically any errors of fact or law in the 1977 or 1994 
Board decision.  


CONCLUSION OF LAW

The appellant's allegations of clear and unmistakable error 
in the June 9, 1977 and August 22, 1994 Board decisions fail 
to meet the threshold pleading requirements for revision of 
the Board decision on the grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20. 1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the June 9, 1977 and August 22, 
1994 Board decisions which concluded, respectively, that a 
total rating due to individual unemployability was not 
warranted and that an effective date earlier than September 
23, 1985 for the award of a total rating due to individual 
unemployability was not justified.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's June 1977 or August 1994 decisions contained CUE.  
These determinations had found that a total rating due to 
individual unemployability was not warranted and that an 
effective date earlier than September 23, 1985 for the award 
of a total rating due to individual unemployability was not 
justified, respectively.

The moving party has argued that the evidence at the time of 
the June 1977 Board decision had shown that he was totally 
disabled by his then service-connected left leg and right 
shoulder disabilities.  He also alleged that the Board should 
have awarded an effective date of 1975 for the award of a 
total rating due to individual unemployability, the same date 
that he was found to be disabled by the Social Security 
Administration, instead of September 23, 1985, the date that 
he had submitted correspondence expressing an intention to 
apply for this benefit.  Such allegations do not constitute 
valid claims of CUE.  As stated by the Court, for CUE to 
exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board at the time of the 
June 1977 decision included the service medical records, as 
well as post-service treatment records.  As noted in the 
Board decision, the veteran had undergone surgical treatment 
for his left leg disability, from which he had recovered well 
(good healing and a straight tibia were noted).  While his 
right shoulder displayed a prominent clavicle, he did not 
appear to have any significant functional problems with the 
shoulder joint.  Therefore, based on this evidence, it had 
been concluded that he was not prevented by these 
disabilities from engaging in employment.  At that time, the 
veteran was not service-connected for a psychiatric disorder.

The facts before the Board in August 1994, included a 
September 23, 1985 statement from the veteran's VA nurse, 
which he had signed, which had indicated an intention to 
request entitlement to a total rating based on individual 
unemployability caused by his service-connected psychiatric 
disorder (which had been service-connected effective August 
21, 1985).  The record did not contain any earlier claim for 
this benefit.

Accordingly, the failures to conclude that the veteran was 
entitled to individual unemployability in June 1977 and to an 
effective date earlier than September 23, 1985 in August 1994 
were not "undebatable" errors.  The Board decisions were, 
therefore, consistent with and supported by the law then 
applicable for determining entitlement to individual 
unemployability (38 C.F.R. §§ 3.321, 3.340, 3.341. 4.16 
[1977]) and for determining entitlement to an effective date 
for the award of a total rating due to individual 
unemployability (38 C.F.R. §§ 3.155, 3.157, 4.16 [1993]).  
Therefore, the Board finds that the denial of a total rating 
due to individual unemployability in June 1977 and the 
assignment of the effective date of September 23, 1985 for 
the award of a total rating due to individual unemployability 
in August 1994 were reasonable exercises of adjudicatory 
judgment and did not involve CUE.

Similarly, it is noted that the arguments raised by the 
veteran that the evidence in 1977 had shown entitlement to a 
total rating and that the effective date of the award should 
have been made in 1975 because, even absent a claim, that was 
the date he was found disabled by the Social Security 
Administration, relate to the interpretation and evaluation 
of the evidence.  In this regard, the veteran has raised 
generic allegations of error concerning these decisions, but 
not necessarily the discrete issue of CUE.  These arguments 
represent clear-cut examples of disagreement as to how the 
evidence was interpreted and evaluated, and as such cannot 
constitute a basis for a finding of CUE.  See 38 C.F.R. § 20. 
1403(d)(3); see also Luallen, supra.

After a careful review of the evidence of record, it is 
concluded that the moving party has not set forth specific 
allegations of error, either of fact or law, in the June 9, 
1977 or August 22, 1994 decisions by the Board.  Accordingly, 
in the absence of any additional allegations, the motion is 
denied.


ORDER

The motion for revision of the June 9, 1977 and August 22, 
1994 decisions by the Board on the grounds of CUE is denied.

		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 

